WARNER, J.
The error assigned to the judgment of the Court below in this case, is in ordering the defendants’ plea of the general issue to be stricken out, on the ground, that it was not an issuable plea. The plea was sworn to, and in general terms, denied the indebtedness of the defendant to the plaintiff. In our 'judgment, the legal effect of a plea of the general issue by the defendant, is an- absolute and general denial of what ’*is alleged in the plaintiff’s declaration, whereby the fact of indebtedness is affirmed on one side and denied on the other, which denial of indebtedness to the plaintiff on the part of the defendant is an issuable defense: 3d Blackstone’s Commentaries, 305; and if sworn to by the defendant, entitles him to go before .a jury for the trial of that issue under the existing law of this State.
Let the judgment of the Court below be reversed.